—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated March 30, 1998, as granted that branch of the motion of the defendants Star Enterprise, Inc., and Gene Bernhard which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was allegedly injured while filling a tanker truck with gasoline at a loading terminal owned and operated by the respondent Star Enterprise, Inc., and managed by the respondent Gene Bernhard. The respondents established their entitlement to summary judgment as a matter of law by demonstrating that there was no evidence of any defective condition at the terminal, nor was there any evidence that they had actual or constructive notice of any defective condition. The plaintiffs conclusory and unsubstantiated allegations were insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). Consequently, the Supreme Court properly granted summary judgment dismissing the complaint insofar as asserted against the respondents. Thompson, J. P., Sullivan, Altman and Florio, JJ., concur.